PER CURIAM:
The parties in this claim filed a written stipulation which revealed the following: that, on or about February 2, 1978, the claimant entered into an agreement to sell certain wheels and axles to the respondent; that the respondent is presently in possession of the wheels and axles but has not paid for them; and that respondent is liable to claimant for the sum of $480.00, which amount is a fair and equitable estimate of the value of the said wheels and axles.
Based on the foregoing, an award in the above amount is hereby made.
Award of $480.00.